DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This is the second Office Action on merits for application no. 16/384,030 filed 15 April 2019. Claims 1-14 pending.

Allowable Subject Matter
Claims 1-14 allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 1:
A clutch control method for a hybrid vehicle with a dual clutch transmission (DCT), comprising: detecting, by a controller, whether a current shifting range is a drive (D)-range; detecting, by the controller, 
Claim 5:
A clutch control method for a hybrid vehicle with a dual clutch transmission (DCT), comprising: detecting, by a controller, an energy-saving possible period based on a selection state of shifting ranges, operation states of an accelerator pedal and a brake pedal, and a gradient of a road; and setting, by the controller, an operation current for maintaining a clutch, which is configured to engage 
Claim 11:
A clutch control system for a hybrid vehicle with a dual clutch transmission (DCT), comprising: a memory configured to store program instructions; and a processor configured to execute the program instructions, the program instructions when executed configured to: detect whether a current shifting range is a drive (D)-range; detect 
Regarding claims 1, 5, and 11 the prior art of record fails to teach or render obvious all the limitations set forth. In particular, applicant amended the claims to better set forth the metes and bounds of the claimed invention. Without any further references that teach or disclose the claimed system, the claim is in condition for allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s arguments, see remarks, filed 30 December 2021, with respect to page 6 has been fully considered and are persuasive.  The 35 USC 112 rejection of claims 1-14 has been withdrawn. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J HLAVKA whose telephone number is (571)270-3218. The examiner can normally be reached Monday-Friday 8:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on 5712705565. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID J HLAVKA/Primary Examiner, Art Unit 3659